Citation Nr: 1244247	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-26 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a service-connected lumbar spine disability.

2.  Entitlement to a disability rating in excess of 20 percent for a service-connected left ankle disability.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to or aggravated by service-connected disabilities.

4.  Entitlement to service connection for a right knee disability, to include as secondary to or aggravated by service-connected disabilities.

5.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), depression, anxiety, and a panic disorder, to include as secondary to or aggravated by service-connected disabilities.



REPRESENTATION

Veteran represented by:	Nancy R. Mogab, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2012, the Veteran and his spouse testified at a video-conference hearing conducted before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the Veteran's claims file.

During the 2012 Board hearing, the Veteran's attorney asserted that a service connection claim for a right hip disorder was in appellate status, and accordingly the Veteran presented testimony on this matter.  However, a review of the claims file reveals that the Veteran did not file a notice of disagreement with regard to this claim, and the RO did not treat the claim as if it were in appellate status.  Therefore the Board may not exercise jurisdiction over this claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Additionally, during the Board hearing the Veteran's attorney argued that the Veteran should be awarded a separate compensable rating pursuant to Diagnostic Code 5312 based on the 2009 VA examination finding that the Veteran has left calf atrophy and related loss of muscular strength in his left lower extremity, which she contends results from his service-connected left ankle disability.  The Board interprets this assertion as an informal claim for a left lower extremity muscular disorder as secondary to the Veteran's service-connected left ankle disability.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Accordingly, this claim is REFERRED to the RO for development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a separate rating for the genitourinary symptoms of a service-connected lumbar spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In light of the Veteran's low back pain and related functional limitations, his low back disability is analogous to forward flexion of the thoracolumbar spine of 30 degrees or less.

2.  The Veteran has competently and credibly testified that he experiences radicular symptoms in his bilateral lower extremities.

3.  The Veteran's left ankle is not ankylosed.

4.  The Veteran sought treatment for right ankle pain during service; he has competently and credibly reported experiencing right ankle and knee pain since service; and he is currently-diagnosed with a right knee meniscal tear and right ankle tendon tears.

5.  Two probative medical opinions of record state that the Veteran's currently-diagnosed psychiatric disorder of PTSD with major depressive disorder is related to his service-connected physical disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for the orthopedic manifestations of a lumbar spinal disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5237 (2012).

2.  The criteria for a 10 percent disability rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2012).

3.  The criteria for a 10 percent disability rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2012).

4.  The criteria for a disability rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2012).

5.  The criteria for service connection for a right ankle disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

6.  The criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

7.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD with major depressive disorder, as related to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With regard to the Veteran's service connection claims for right knee and ankle disorders and a psychiatric disorder, the Board is granting the benefits sought.  Thus, no discussion of VA's duties to notify and assist as they pertain to these claims is necessary.

With regard to the Veteran's claim for a higher rating for his service-connected lumbar spine disability, his claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As VA's duty to notify with regard to this service connection claim has been satisfied, the appeal may be adjudicated without remand for further notification.

With regard to the Veteran's his claim seeking a higher evaluation for his service-connected left ankle disability, VA's duty to notify was satisfied by a letter issued in November 2007.  This notice sent to the Veteran prior to the initial adjudication of his claim and explained that the Veteran must demonstrate an increase in the severity of his service-connected disability to warrant an increased rating.  The letter further informed the Veteran of the evidence he is responsible for obtaining, the evidence VA would obtain on his behalf, and the method by which VA determines disability ratings and effective dates.  

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues addressed on appeal has been obtained, including the Veteran's VA and private treatment records.  Moreover, he has not identified any relevant, available treatment records that are not of record.  

The Veteran was also afforded several relevant VA examinations during the instant rating period, and he has not indicated that either his left ankle or lumbar spine disabilities have worsened since his most recent examination.  Moreover, the Board finds that these examinations are adequate, in their aggregate, to adjudicate the Veteran's increased rating claims, as they reference Veteran's reported symptomatology and include assessments of his functional impairment and clinical findings relevant to the applicable rating criteria.  The Board acknowledges the Veteran and his attorney's arguments regarding some perceived inadequacies of the 2011 VA examination.  However, as the Veteran and his attorney argued that the examiner's findings did not properly consider the Veteran's functional limitations which would provide a basis for awarding a 40 percent disability rating, and as the Board is granting the 40 percent disability rating that the Veteran and his attorney seek, the arguments are rendered moot.

The Veteran also testified at a hearing before a before the Board, which was chaired by the undersigned Veterans Law Judge.  With regard to the Veteran's Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the Veterans Law Judge did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claims.  The Veterans Law Judge asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for  higher ratings.  While the Veterans Law Judge did not specifically seek to identify any pertinent evidence not currently associated with the claims, this was not necessary, as the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

For the above reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Thus, no further assistance to the Veteran with the development of evidence is required. 

Claims for Higher Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Lumbar Spine Disability

Diagnostic Code 5243 provides that a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is assigned when the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As the record fails to reflect that the Veteran has been prescribed bed rest to treat his lumbar spine disability, his disability is more appropriately evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this rating criteria, a 20 percent rating is assigned for the orthopedic manifestations of a lower back disability when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2012).  

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012). 

In that regard, Diagnostic Code 8520 states that 10, 20, 40, or 60 percent disability ratings are assigned for mild, moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve.  

It is noted, however, that the regulations regarding back disabilities were written to take pain and other symptoms into account.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   Specifically, when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Throughout the course of this appeal, the Veteran's lumbar spine disability has been evaluated in three VA examinations.  

During the first such examination, which was conducted in February 2009, the Veteran demonstrated 70 degrees of forward lumbar flexion, and the examiner noted that the Veteran began experiencing pain at the end point of his range of flexion.  However, the Veteran also reported that he experiences flare-ups of his lumbar spine disability every time he reinjures his left ankle, which is approximately one to two times per month.  He reported that these flare-ups last for four to six days and severely limit his ability to ambulate and perform the activities of daily living.  The Veteran also reported experiencing numbness and weakness as a result of his lumbar spine disability.  

During the Veteran's second related VA examination, which was conducted in October 2009, the Veteran demonstrated 50 degrees of forward lumbar flexion, with the examiner noting that the Veteran demonstrated increased pain, fatigability, weakness, and lack of endurance after repetitive movement.  The examiner did not elicit from the Veteran the frequency and severity of any related flare-ups.

During his third related VA examination, which was conducted in December 2011, the Veteran demonstrated 70 degrees of forward lumbar flexion, but with objective evidence of pain beginning at 30 degrees.  Additionally, the VA examiner found that the Veteran had an additional functional loss after repetitive movement of his lumbar spine, which is manifested by decreased movement, pain on movement, and instability, including loss of balance.  Indeed, the examiner noted that the Veteran nearly lost his balance during range of motion testing.

As outlined above, a 40 percent rating is warranted based on evidence of forward lumbar flexion of 30 degrees or less.  While the Veteran's initial ranges of lumbar motion exceed this threshold, the Veteran's calculated functional loss upon regular, repetitive use is analogous to a limitation of forward flexion to 30 degrees or less.  Notably, the 2011 VA examiner specifically noted that the Veteran's lower back pain began at 30 degrees of forward flexion, and that the Veteran has significant functional loss upon repetitive use.  Moreover, during his two VA examinations conducted in 2009, the Veteran has reported regularly experiencing significant flare-ups of his lumbar spine disability when his service-connected left ankle disability becomes exacerbated.  Significantly, the Veteran is service-connected for his lumbar spine disability as a development of his service-connected left ankle disability.  Thus, given this evidence of functional loss, the Board finds that a 40 percent disability rating for a service-connected lumbar spine disability is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, as the evidence of record fails to reflect that the Veteran's spine has been assessed as ankylosed, a disability rating in excess of 40 percent is not warranted.  

With regard to the neurological manifestations of the Veteran's lumbar spine disability, the Veteran's attorney testified that the Veteran has been diagnosed with left lumbar radiculopathy resulting from his service-connected lumbar spine disorder.  While no such diagnosis is reflected in the medical treatment of record, the Board finds the attorney's report to be both competent credible, as she is competent to relay her knowledge of a diagnosis and as her testimony conveyed credibility.  Furthermore, the Veteran competently and credibly testified that he experiences radicular symptoms in his bilateral lower extremities.  Based on this evidence, the Board finds that separate 10 percent disability ratings are warranted for mild radiculopathies of the Veteran's bilateral lower extremities.  However, as the objective medical evidence of record fails to reflect sensory, reflex, or muscle strength findings indicating that the Veteran's radiculopathies are more than mild, ratings in excess of 10 percent are not warranted.

Left Ankle Disability

The Veteran contends that his left ankle disability, which is productive of instability, is more severe than his current 20 percent disability rating contemplates.

The Veteran's right ankle disability is currently evaluated pursuant to Diagnostic Code 5271, which outlines the rating criteria for limitation of ankle motion, and provides a 20 percent based on evidence of marked limitation of motion. This is the highest disability rating available for ankle limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The only means by achieving a higher disability rating pursuant to the ankle rating criteria is by establishing evidence of ankylosis.  Diagnostic Code 5270, which outlines the rating criteria for ankle ankylosis, assigns a 30 percent disability rating will be assigned based on evidence of ankylosis in plantar flexion between 30 degrees and 40 degrees or ankylosis in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is assigned based on evidence of ankylosis in plantar flexion or at more than 40 degrees, or ankylosis in dorsiflexion at more than 10 degrees, or ankylosis with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).

However, as the Veteran's ankle has not been assessed as ankylosed, a basis for assigning a schedular rating in excess of 20 percent has not been presented.   

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's lumbar and left ankle disabilities, such as these disabilities are productive of limitation of motion and functional impairment, manifestations that are contemplated in the rating criteria.  Moreover, the rating criteria also includes bases for awarding higher disability ratings for more severe symptomatology.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected ankle and lumbar spine disabilities, and referral for consideration of extraschedular rating is not warranted.

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board is mindful of its duty to fully consider the lay evidence of record, as detailed above.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Right Ankle and Knee Disabilities

The Veteran is currently diagnosed with both right ankle and knee disabilities.  Specifically, a private August 2010 magnetic resonance imaging (MRI) was interpreted to reveal tears of the Veteran's right ankle peroneus longus and peroneus brevis tendons, and a private June 2012 MRI was interpreted to reveal a right knee meniscal tear.  The Board notes that the Veteran was afforded this right ankle MRI after reporting that he injured his right knee after falling when his bilateral ankles gave way.

During his Board hearing, the Veteran testified that he has experienced continual right ankle and knee pain during and since his discharge from service, which he believes he developed as the result of his service-connected left ankle disability.  The Veteran's service treatment records include a reference to the Veteran's report of experiencing bilateral ankle pain in March 1989, and as no separation medical history report is of record, the Veteran did not have an opportunity to affirm or deny  experiencing recurrent knee or ankle pain during service.  

Moreover, the Board notes that the Veteran is competent to report the onset and continuity of his right ankle and knee pain, as these symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Furthermore, the Veteran's demeanor during his Board hearing conveyed credibility and his reports of continuity of symptomatology of right ankle and knee pain since service have remained consistent throughout this appeal.  Accordingly, the Board finds the Veteran's reports to be credible.  Accordingly, the Veteran's reports are afforded great probative value.

A VA medical opinion was obtained in June 2010, at which time the VA examiner found that the Veteran had only subjective complaints of right ankle and knee pain with no corresponding diagnosable disorder.  However, the aforementioned MRI studies which revealed objective evidence of both right knee and ankle disorders were created after this examination was conducted.  Moreover, the VA examiner commented only on the potential relationship between the Veteran's claimed right knee and ankle disorders and his service-connected left ankle disability.  The examiner did not address the Veteran's report of continuity of right ankle and knee pain since service made during this VA examination or explore a theory of direct service connection.  Based on these inadequacies, the Board finds that the VA examiner's findings should be afforded little probative value.  

Thus, the more probative evidence of record reflects that the Veteran sought treatment for right ankle pain during service, has competently and credibly reported experiencing continual right knee and ankle pain since service, and is currently diagnosed with both right ankle and knee disorders.  38 C.F.R. § 3.303(b), (d).  Thus, a basis for granting service connection for the Veteran's currently-diagnosed right knee meniscal tear and right ankle tendon tears has been presented, and the Veteran's appeal of these claims is granted.

Acquired Psychiatric Disorder

The Veteran contends that his psychiatric disorders are attributable to either his service-connected physical disabilities or as the result of harassment he received during service due to his inability to perform all of his physical requirements as the result of his service-connected physical disabilities.  Notably, he was discharged from service due to his service-connected left ankle disability, whose severity in turn led to the development of his other service-connected physical disabilities.

The Veteran is currently-diagnosed with PTSD and a major depressive disorder, and the record reflects that the etiology of his PTSD and related depression have been attributed to his traumatic childhood experiences.  However, several of the Veteran's VA and private psychiatric treatment providers have opined that the Veteran's constant pain and physical limitations (which are attributable to his service-connected physical disabilities) exacerbate his psychiatric disorders.  Specifically, a May 2010 VA treatment record reflects his treatment provider's opinion that the Veteran's pain issues have been long-standing triggers of his PTSD symptoms.  A July 2011 letter from the Veteran's treating VA social worker reflects her opinion that the Veteran's chronic pain stemming from his service-connected disabilities have exacerbated the symptoms of his PTSD and major depressive disorder.  In support of her opinion, the social worker states that the Veteran's medical disabilities limit his functioning, which increases his depression and complicates his psychiatric treatment.  Additionally, a July 2011 letter authored by the Veteran's private treating counselor states her opinion that the Veteran's chronic pain has increased the symptoms of his PTSD and depression.  In support of her opinion, the counselor stated that the Veteran's medical disabilities limit his functioning, which in turn increases his depression, which in turn triggers his traumatic childhood memories, which in turn complicates his relationships with his family members.  

The Board finds that these two medical opinions have great probative value, as they are unequivocal, consistent with the medical evidence of record and the Veteran's reported symptomatology, and are supported by sufficient rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  Thus, a basis for granting service connection for the Veteran's currently-diagnosed PTSD with major depressive disorder, as related to his service-connected physical disabilities, has been presented.  Thus, the Veteran's appeal of this issue is granted.



ORDER

Subject to the law and regulations governing payment of monetary benefits, a 40 percent disability rating is assigned for the orthopedic manifestations of a lumbar spine disability.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent disability rating is assigned for radiculopathy of the left lower extremity.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent disability rating is assigned for radiculopathy of the right lower extremity.

A disability rating in excess of 20 percent disability for a left ankle disorder is denied.

Service connection for a right ankle tendon tears is granted.

Service connection for a right knee meniscal tear is granted.

Service connection for PTSD with major depressive disorder is granted.


REMAND

The Board finds that further development is warranted with regard to the Veteran's claims for entitlement to a TDIU and for a separate compensable rating for the genitourinary manifestations of the Veteran's service-connected lumbar spine disability.

With regard to the Veteran's claim seeking entitlement to a TDIU, in light of the Board's allowances of his increased rating and service connection claims above, the Veteran is now schedularly eligible for TDIU consideration.  However, there is no medical opinion of record exploring the impact of all of the Veteran's current service-connected disabilities on his employability.  Specifically, the 2011 VA negative nexus employability opinion is based solely on the Veteran's then service-connected physical limitations and does not take into account any psychiatric impairment on the Veteran's employability, a necessary component in light of the Board's psychiatric disorder service connection grant.  Additionally, the lay statements of record from the Veteran's former colleagues and others recount only how the Veteran's physical limitations precluded him from continuing in his former employment.  Accordingly, a new VA opinion must be obtained.  

Turning next to the Veteran's claim for a separate compensable rating for a genitourinary disorder resulting from his service-connected lumbar spine disability, the Veteran testified during his 2012 Board hearing that he has recently developed urinary symptoms that he believes are related to his lumbar spine disability.  As he did not experience this symptomatology at the time of his 2011 VA examination, the examination does not reflect evidence upon which to determine the etiology and severity of any genitourinary symptoms.  Accordingly, a related VA examination must be obtained.

Additionally, the Veteran's recent VA treatment records, which were last associated with his claims file in August 2011, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate any pertinent, outstanding records, to specifically include the Veteran's VA treatment records from August 2011 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his genitourinary symptoms and the effects of his service-connected disabilities on his employability.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After associating the above evidence, schedule the Veteran for an appropriate VA examination to assess the etiology and severity of the Veteran's reported genitourinary symptoms, to include a determination as to whether his symptoms are related to his service-connected lumbar spine disability.  The examiner should review the Veteran's claims file in conjunction with the examination and conduct an appropriate physical examination and any indicated diagnostic studies.  

All findings and conclusions should be set forth in a legible report.

4.  Then obtain a VA medical opinion from an appropriate medical professional to obtain a medical opinion regarding the effect of the Veteran's service-connected disabilities on his employability.  

In conjunction with the VA medical professional's review of the Veteran's claims file, the medical professional should be advised that the Veteran is competent to report symptoms and injuries, his history, and any continuity of symptoms, and that such statements must be considered in formulating the necessary opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The opinion should specifically state that a review of the claims file was conducted.  

Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  

The VA medical professional must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be provided without resorting to speculation, it must be noted in the examination report, and an explanation must be provided for that conclusion.

5.  Then readjudicate the Veteran's genitourinary disorder and TDIU claims.  If the full benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


